Case 1:20-cv-01876-WFK-SJB Document 14 Filed 07/02/20 Page 1 of 4 PageID #: 48



                            UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF NEW YORK

  -----------------------------------------------------X
  BRUCE E. KATZ, M.D., P.C., D/B/A JUVA                    Case No. 20-cv-01876-WFK-SJB
  SKIN AND LASER CENTER, individually
  and on behalf of all others similarly situated,          PROPOSED DISCOVERY PLAN

                   Plaintiff,

  v.

  DALE PHARMACY & SURGICAL, INC.,

                    Defendant.
  -----------------------------------------------------X


        Plaintiff Bruce E. Katz, M.D., P.C. d/b/a Juva Skin and Laser Center (“Juva” or

“Plaintiff”) and Defendant Dale Pharmacy & Surgical, Inc. (“Dale Pharmacy” or “Defendant”)

submit the following proposed Discovery Plan, based on the Court’s Discovery Plan Worksheet.

                     PHASE 1                                      PROPOSED DATE
 Deadline for completion of Rule 26(a)                               July 17, 2020
 initial disclosures
  Completion of Phase 1 Discovery                                 September 11, 2020

 Initial settlement conference                              Week of September 21-25, 2020



                     PHASE 2                                      PROPOSED DATE
 Motion to join new parties or amend                               October 12, 2020
 pleadings
  First requests for production of                                 October 27, 2020
 documents and for interrogatories due
  All fact discovery completed                                      March 1, 2021
Case 1:20-cv-01876-WFK-SJB Document 14 Filed 07/02/20 Page 2 of 4 PageID #: 49




                   PHASE 2                                 PROPOSED DATE
 Plaintiff’s Motion for Class                                March 15, 2021
 Certification Due
 Exchange of expert reports                                    April 1, 2021

 Expert deposition deadline                                     May 1, 2021

 Completion of all discovery                                    May 1, 2021

 Final date to take first step in                              June 1, 2021
 dispositive motion practice
 Referral to mediation program                                        No



       Undersigned counsel certifies that Michael Premisler, counsel for Defendant, consented

to the filing of this proposed schedule.

                                           Respectfully Submitted,


                                           BRUCE E. KATZ, M.D., P.C., d/b/a JUVA
                                           SKIN AND LASER CENTER, individually and
                                           on behalf of class of similarly situated individuals


Dated: July 2, 2020                        By: ___/s/ Patrick H. Peluso

                                           Shawn Kassman
                                           shawnkassman@centralisliplawyer.com
                                           Law Office of Shawn Kassman, Esq. PC
                                           110 Carleton Avenue
                                           Central Islip, New York 11722
                                           Tel: 631-232-9479
                                           Fax: 631-232-9489

                                           Patrick H. Peluso*
                                           ppeluso@woodrowpeluso.com
                                           Taylor T. Smith*
                                           tsmith@woodrowpeluso.com
                                           Woodrow & Peluso, LLC


                                                                                                  2
Case 1:20-cv-01876-WFK-SJB Document 14 Filed 07/02/20 Page 3 of 4 PageID #: 50



                                    3900 E Mexico Avenue, Suite 300
                                    Denver, CO 80210
                                    Tel: 720.213.0675
                                    Fax: 303.927.0809


                                    *Pro hac vice




                                                                            3
Case 1:20-cv-01876-WFK-SJB Document 14 Filed 07/02/20 Page 4 of 4 PageID #: 51




                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of the above titled

document was served upon counsel of record by filing such papers via the Court’s ECF system

on July 2, 2020.

                                             /s/ Patrick H. Peluso




                                                                                              4
